Exhibit 10.2

 

CONFIDENTIAL RETIREMENT AND CONSULTING AGREEMENT

 

This Confidential Retirement and Consulting Agreement (“Agreement”) is entered
into as of December 20, 2007 between KIMBALL HILL, INC. (“Company”) and William
E. Long (“Long”).

 

In consideration of the mutual promises and agreements set forth in this
Agreement, Company and Long agree as follows:

 

1.                                       Employment Separation.  Effective
January 31, 2008 (“Retirement Date”), Long will retire and resign from
employment and all offices and positions with Company and Company’s parents,
subsidiaries and affiliates, including but not limited to the positions of
member of the Management Committee and President and Chief Executive Officer of
KH Financial, L.P. and Director and President of KH Financial Holding Company. 
Long shall have no further rights, duties and authorities as an employee and
shall not be entitled to any further compensation or non-vested benefits, except
as provided in this Agreement.  Upon Company’s request made from time to time,
Long shall execute written resignations of his positions with Company and
Company’s parents, subsidiaries and affiliates.

 

2.                                       Consideration for Release.  In exchange
for Long’s Covenants in Section 6, Long’s Waiver and Release of Claims in
Section 7, and Long’s Covenant Not To Sue in Section 8, and subject to the terms
and conditions of this Agreement, Company shall retain and pay Long as a
consultant after the Retirement Date in accordance with the provisions of
Section 4 of this Agreement (the “Consulting Payments”).  These Consulting
Payments are made in lieu of payments otherwise provided for under any Company
policies, including without limitation Company’s Severance Pay Policy, and Long
acknowledges that the Consulting Payments are good and valuable consideration to
which Long is not otherwise entitled. If Long does not sign this Agreement or,
after signing, cancels this Agreement, he shall receive only those benefits and
payments required by law.

 

3.                                       Other Benefits and Compensation.

 

(a)                                  Vacation Pay.  Company will pay Long for
any accrued and unused vacation days and floating holidays earned by Long as of
the Retirement Date, except that if Long has taken unearned vacation days,
Long’s final regular paycheck will be reduced to reflect the cost of such
vacation days.

 

(b)                                 Continuing Health Benefits.  Company will
continue to provide Long, through the group health benefits plans maintained by
Company, with individual or family dental and vision coverage on substantially
the same basis as active employees of Company until the earlier of the
Consulting Termination Date (as hereinafter defined) or the last day of the
month in which Long commences employment with another employer or the last day
of the month in which Long ceases to pay for this coverage (the “Coverage
Period”).  The Coverage Period shall not be taken into account as a period of
continuation coverage for purposes of Part 6 of Title I of the

 

December 20, 2007

 

/s/ William E. Long

Date

 

William E. Long

 

1

--------------------------------------------------------------------------------


 

Employee Retirement Income Security Act of 1974 (also known as the Consolidated
Omnibus Budget Reconciliation Act or COBRA) or for purposes of any other
obligation of Company to provide any continued coverage to Long (or, if
applicable, to Long’s family) under any group health benefits plan maintained by
Company.  Notwithstanding any provision in this Agreement to the contrary,
Company reserves the right to amend, modify or terminate any group health
benefit plan maintained by Company) and any such amendment, modification, or
termination will apply to Long during the Coverage Period to the same extent
that it applies to active employees of Company.

 

(c)                                  Withholding.  Company will withhold from
the compensation and benefits payable to Long under this Agreement all
appropriate deductions for employee benefits, if applicable, and all amounts
necessary for Company to satisfy its withholding obligations under applicable
tax laws.

 

4.                                       Consulting Agreement.

 

(a)                                  Effective as of February 1, 2008, Company
will retain William E. Long as a non-exclusive consultant for the period
February 1, 2008 through September 30, 2008 (the “Consulting Period”).  During
the Consulting Period, Long will perform such services as may be requested from
time to time by Company on an as-needed and part-time basis (not exceeding an
average of 40 hours per month during the Consulting Period); provided that Long
shall not be required to perform services for more than 60 hours during any
calendar month without additional compensation to be agreed upon by Company and
Long. Long will report to Company’s President and Chief Executive Officer. This
Consulting Agreement shall terminate on September 30, 2008 (the “Consulting
Termination Date”) and thereafter may be renewed only upon the written agreement
of both parties.

 

(b)                                 Consulting Fees and Expense Reimbursements.

 

(1)                                  Company agrees to pay Long for the
consulting services as follows:  (a) a monthly fee at the rate of $37,087.50 per
month; and (b) a bonus fee in an amount equal to $148,350 multiplied by the
Average Management Bonus Percentage, which shall be the percentage calculated by
dividing the total amount of bonuses payable to members of Company’s senior
managers (excluding the Executive Chairman and the President and Chief Executive
Officer) by the total amount of target bonuses of those senior managers, as
reasonably determined by Company as of the end of Company’s 2008 fiscal year
ending September 30, 2008. Company will pay the bonus fee to Long
contemporaneously with Company’s payment of 2008 fiscal year bonuses to
Company’s senior managers, but in any event no later than January 31, 2009.

 

(2)                                  Company agrees to reimburse Long for all
reasonable travel expenses (not including travel expenses for travel to and from
Company’s offices in Rolling Meadows, Illinois) incurred on Company’s behalf
that are necessary and incidental to the performance of the consulting services,
provided that Long obtains the express prior written approval of Company for all
such travel. The travel expenses for which Company will pay Long will be the
actual,

 

2

--------------------------------------------------------------------------------


 

reasonable expenses of transportation, lodging and meals. Long agrees that
extraordinary expenses shall not be incurred or reimbursed without the express
prior written consent of Company.

 

(3)                                  Long agrees to submit an invoice to Company
at the end of each month for the monthly fee due for such month.  Each invoice
shall summarize the services performed by Long during such month. Long shall
also submit a travel expense statement (including receipts) at the end of each
month which details all reasonable travel expenses incurred by Long during that
month.

 

(4)                                  Company will pay Long’s invoices net 10
days from date of receipt of invoice. Long agrees to pay and to be solely
responsible for any and all taxes and insurance required by federal, state, or
local laws, including but not limited to income taxes, social security taxes,
property taxes, excise taxes, sales taxes, use taxes, retailers’ occupation
taxes, service occupation taxes, workers’ compensation insurance, unemployment
compensation insurance, and any other employment related or other taxes or
insurance incurred or due as a result of the performance of the consultant
services by Long under this Agreement or Company’s payment of monthly fees and
the bonus fee to Long, including all obligations, reports and timely
notifications relating to such matters. Company shall have no obligation to pay
or withhold any sums for any such taxes or insurance on any amounts due or paid
to Long for his consulting services.

 

(c)                                  Long shall perform the consulting services
only as an independent contractor. Long acknowledges that Company does not
control the method or manner in which Long performs his consulting services for
Company. Under no circumstances shall Long be construed to be an employee or
agent of Company, and he shall not be entitled to participate in any of
Company’s employee benefit programs except as specifically provided otherwise in
this Agreement. Company shall not be liable to pay wages, withhold any taxes,
provide any insurance or other employee benefits, or otherwise be obligated to
Long as an employer. Nothing in this Agreement shall be construed as creating a
joint venture, partnership, or agency relationship between the parties.

 

5.                                       Stock Purchase.

 

(a)                                  Long agrees to sell, and Company agrees to
purchase, effective as of the Retirement Date, all shares of common stock of the
Company owned as of the date of this Agreement by Long, as Trustee of the
William E. Long Revocable Trust, as amended (the “Trustee”), for an amount (the
“Purchase Price”) equal to 14,984 multiplied by the per share Fair Market Value
as of the Retirement Date determined in accordance with the provisions of this
Section 5.

 

(b)                                 The Trustee currently owns 14,984 shares of
common stock of Company, represented by Certificate No. 103 dated 12/29/2005
(5,000 shares), Certificate No. 113 dated 7/1/2006 (2,984 shares), Certificate
No. 114 dated 7/1/2006 (2,000 shares), and Certificate No. 119 dated 9/28/2006
(5,000 shares) (collectively, the “Company Stock”). Long, jointly and severally
in his individual capacity and as the Trustee, represents and warrants that the
Trustee is the lawful

 

3

--------------------------------------------------------------------------------


 

owner of, and has the complete right, title, and interest in and to the Company
Stock, free and clear of any and all liens, encumbrances, or rights of third
parties, that the Trustee has not sold, transferred, pledged or assigned the
Company Stock, and that the Trustee has full power to sell, transfer and assign
the Company Stock to Company in accordance with the terms of this Agreement.

 

(c)                                  Company and Long, individually and in his
capacity as the Trustee, agree that the per share Fair Market Value of Company
Stock as of the Retirement Date will be the value determined by Company’s Stock
Option Committee (the “Committee”) organized pursuant to the Company’s Incentive
Stock Option Plan (the “Plan”). The parties understand that the Trustee of the
Company’s Employee Stock Ownership Plan (the “ESOP”) will make a determination
of the per share fair market value of the Company’s common stock as of
December 31, 2007 for purposes of the ESOP (the “ESOP Valuation”). Long,
individually and in his capacity as the Trustee, agrees that the Committee may
determine, in its discretion, that the per share Fair Market Value as of the
Retirement Date is the per share fair market value of the Company’s common stock
as of December 31, 2007 determined by the Trustee of the ESOP, and further
agrees to accept the Committee’s determination for all purposes of this
Agreement. Company and Long anticipate that the Trustee of the ESOP will notify
Company of the ESOP Valuation in February, 2008 and that the Committee will make
its determination of Fair Market Value thereafter.  Within one week after the
Committee’s determination of Fair Market Value as of the Retirement Date,
Company will notify Long of (1) the ESOP Valuation as determined by the Trustee
of the ESOP and (2) the Fair Market Value as determined by the Committee.

 

(d)                                 Long, individually and in his capacity as
the Trustee, agrees to deliver to Company the following documents not later than
one week after his receipt of the notification of the ESOP Valuation as
determined by the ESOP Trustee and the Fair Market Value as determined by the
Committee:

 

(1)                                  Certificate No. 103 dated 12/29/2005,
Certificate No. 113 dated 7/1/2006, Certificate No. 114 dated 7/1/2006, and
Certificate No. 119 dated 9/28/2006  (collectively, the “Certificates”); and

 

(2)                                  Executed Stock Powers for all the aforesaid
stock certificates in substantially the form of Exhibit A to this Agreement.

 

Long, individually and in his capacity as the Trustee, will deliver the
Certificates and the executed Stock Powers to Company on the Retirement Date,
provided that Long has not cancelled this Agreement pursuant to Section 7 of
this Agreement. Title to the Company Stock will vest in Company immediately upon
Long’s delivery of the Certificates and the executed Stock Powers to Company. If
Long has cancelled this Agreement pursuant to Section 7 of this Agreement, then
Long, individually and in his capacity as the Trustee, will have no obligation
under this Section 5 to deliver the Certificates and the Stock Powers to
Company.

 

4

--------------------------------------------------------------------------------


 

(e)                                  Payment of Purchase Price.

 

(1)                                  Long, individually and in his capacity as
the Trustee, acknowledges that the Company’s loan and financing agreements,
including the Trust Indenture (the “Trust Indenture”) with respect to the $203
million in principal amount of 10½% senior subordinated notes due 2012 that
subsequently were registered with the Securities and Exchange Commission and the
Credit Agreement (the “Credit Agreement”) with respect to the Company’s $500
million revolving credit facility, as they may be amended, modified, refinanced,
or replaced in the future, place various limitations, restrictions and
constraints upon the Company’s ability to redeem shares from its shareholders.

 

(2)                                  Provided that Long, individually and in his
capacity as the Trustee, has delivered the Certificates and the executed Stock
Powers to Company in accordance with this Section 5, within two weeks after
Company’s receipt of the Certificates and executed Stock Powers, Company will
pay the Purchase Price in full to Trustee, so long as Company is otherwise
permitted to do so under the various limitations, restrictions and constraints
contained in the Company’s loan and financing agreements, including without
limitation the Trust Indenture and the Credit Agreement.

 

(3)                                  Notwithstanding anything in this Agreement
to the contrary, under no circumstances will Company be obligated to make any
payment of the Purchase Price if, in the reasonable opinion of Company, the
payment is prohibited (a) by any restrictions which are contained in any loan
agreement, any debt instrument, any equity financing agreement, or any similar
agreement or commitment (including without limitation the Trust Indenture and
the Credit Agreement), or (b) by any federal, state, or other securities law, or
any other requirement of law or of any regulatory body with jurisdiction over
the Company. If, in the Company’s reasonable opinion, a payment is prohibited by
any such restrictions or laws, then the time periods provided for in this
Agreement for making that payment shall be suspended at the election of the
Company, and the Company shall make such payment as soon as, in Company’s
reasonable opinion, it is permitted to do so under any such restrictions or
laws. In addition, if Long has cancelled this Agreement pursuant to Section 7 of
this Agreement, then Company will have no obligation to pay Trustee any portion
of the Purchase Price for the Company Stock.

 

(4)                                  All payments of the Purchase Price shall be
made, in Company’s discretion, either by wire transfer to a United States bank
account designated by the Trustee or by check payable to the Trustee and mailed
to the following address:

 

 

 

 

 

 

 

 

The check shall be mailed first class mail, postage prepaid, and each payment
shall be considered made as of the date of mailing.

 

5

--------------------------------------------------------------------------------


 

(5)                                  Long agrees to allow to expire and to not
exercise any remaining stock options granted to him under the Stock Option
Agreement between Company and Long dated April 15, 2004, as amended by the
Agreement and Amendment dated September 30, 2005 and the Amendment to Stock
Option Agreements dated August 1, 2006, respectively.

 

(6)                                  Long acknowledges and agrees that Company
has made no representations to Long regarding any tax consequences to Long
resulting from or relating to this Agreement, and Long agrees that any tax
consequences to Long resulting from or relating to this Agreement shall be borne
solely by Long.

 

6.                                       Long’s Covenants.  In order to protect
the business, good will, confidential information, relationships and other
proprietary rights of Company, Long agrees to the following:

 

(a)                                  Return of Company Property.  No later than
one week after the Consulting Termination Date, Long will return to Company all
Company property, including but not limited to:  identification cards; files;
computer hardware, software, equipment and disks; cell phones; keys; Company
owned or leased vehicles; credit cards; and financial records, customer lists,
vendor information, and all other Confidential Information (as defined below) in
Long’s possession.

 

(b)                                 Nondisclosure of Company’s Confidential
Information.  Long acknowledges that he performed services for the Company that
required the Company to disclose to him confidential business information and
trade secrets (“Confidential Information”). Long further acknowledges that
Company will continue to provide Long access to Confidential Information during
the Consulting Period. Long agrees that he will keep all Confidential
Information received from Company at any time strictly and absolutely
confidential and that he will not directly or indirectly use or disclose to any
person outside the Company, any Confidential Information of Company, or any
Confidential Information received from or about third parties by Company. Long
will use reasonable and prudent care to safeguard and prevent the unauthorized
use or disclosure of Confidential Information. Long acknowledges and agrees that
Confidential Information is any information relating to the Company and its
employees, customers, trade partners, and development partners that is not
generally available to the public, and includes information relating to the
Company’s actual or anticipated business operations, including, but not limited
to, information about the Company’s products, homebuilding designs and
specifications, credit agreements, debt instruments, equity financing
agreements, financial performance, projected financial performance, financial
data, financial strategy, assets, liabilities, pricing, margins, loan
origination practices, business systems, business plans, marketing plans,
customer strategy, land acquisition strategy, land acquisition terms, land
development strategy, the identity of Company’s subcontractors, vendors,
suppliers, and partners, resources, technical analyses, and recruiting and
compensation practices.

 

Long acknowledges and agrees that the Confidential Information is valuable and
that breach of his confidentiality obligations will cause Company irreparable
injury and damage that cannot be reasonably or adequately compensated by money
damages. Long expressly agrees that Company shall be entitled to injunctive or
other equitable relief in order to prevent a breach of his

 

6

--------------------------------------------------------------------------------


 

confidentiality obligations, in addition to any other remedies legally available
to Company. Long expressly waives the claim that Company has an adequate remedy
at law for breach of Long’s obligations under this Section 6.

 

(c)                                  Nonsolicitation of Employees. Long shall
not, at any time prior to Consulting Termination Date or during the twelve (12)
month period thereafter, solicit or participate in or promote the solicitation
of any person who was employed by Company on the Consulting Termination Date to
leave the employ of Company or, on behalf of himself or any other person, hire,
employ, or engage any such person, or otherwise interfere with the performance
of any person’s duties for the Company.  Long further agrees that, during such
time, if a Company employee contacts Long about prospective employment, Long
will inform such employee that he cannot discuss the matter further.

 

7.                                       Long’s Waiver and Release of Claims. 
As a material inducement to Company to enter into this Agreement, and in
consideration of Company’s promise to retain Long as a consultant and to make
the Consulting Payments, Long knowingly and voluntarily releases and forever
discharges Company, and all of its past, present, and future affiliates,
parents, subsidiaries and related entities, and all of their past, present and
future officers, directors, shareholders, employees, agents, attorneys and
assigns (collectively, the “Releasees”), from any federal, state or local
claims, demands, actions, liabilities, suits or causes of action, at law or
equity or otherwise, and any and all rights to or claims for attorneys’ fees or
damages (including back pay, compensatory, punitive, or liquidated damages) or
equitable relief, which he has or may have against any or all of the Releasees,
whether such claims are known or unknown, arising up until the Retirement Date,
out of Long’s employment with Company or any of its affiliates or the
termination of Long’s employment with Company or any of its affiliates except
that Long does not waive any claims for workers’ compensation benefits or
unemployment benefits.

 

This release includes, but is not limited to, rights and claims arising under
the Age Discrimination in Employment Act of 1967, as amended by the Older
Workers Benefit Protection Act of 1990 (“ADEA”), Title VII of the Civil Rights
Act of 1964, as amended, the Americans with Disabilities Act, ERISA, the Fair
Labor Standards Act, any state or local human rights statute or ordinance, any
claims or rights of action relating to breach of contract, breach of an
employment agreement, breach of a bonus agreement, violation of personnel
policies or handbooks, public policy, personal or emotional injury, defamation,
libel, slander, additional compensation, or fringe benefits.  Long specifically
waives the benefit of any statute or rule of law which, if applied to this
Agreement, would otherwise exclude from its binding effect any claims not now
known by Long to exist. This release is not intended to waive or release any
claim for failure to provide vested benefits under a Company-sponsored employee
benefit plan to which Long is legally entitled. Nor does this release waive
claims arising after the date of this Agreement or claims that otherwise cannot
be released by law.

 

YOU UNDERSTAND THAT THIS SEPARATION AND RELEASE AGREEMENT INCLUDES A RELEASE OF
ALL KNOWN AND UNKNOWN CLAIMS YOU MAY HAVE AGAINST COMPANY AS OF THE DATE OF THIS
AGREEMENT.

 

7

--------------------------------------------------------------------------------


 

This Agreement is presented to Long on or before December 20, 2007.  Long
acknowledges that he has reviewed this Agreement in its entirety.  Long
acknowledges that he has been granted at least twenty-one (21) days within which
to consider this Agreement.  Long has, by this Agreement, been advised in
writing to consult with legal counsel prior to executing this Agreement.  Long
acknowledges that if he executes this Agreement prior to the expiration of
twenty-one (21) days, or chooses not to consult legal counsel, he does so freely
and knowingly, and waives any and all claims that such action or inaction would
affect the validity of this Agreement.  Long further acknowledges that any
changes to this Agreement, whether material or immaterial, do not restart the
twenty-one (21) day period.

 

Long understands that he may cancel this Agreement at any time on or before the
seventh day following the date on which he signs the Agreement.  To be
effective, the decision to cancel must be in writing and delivered to Company,
personally or by facsimile, on or before the seventh day after Long signs this
Agreement, to the attention of:

 

JoAnn M. Peterson

Vice President, Human Resources

Kimball Hill Homes

5999 New Wilke Road

Rolling Meadows, IL  60008

Fax No.: (866) 556-1819

 

No Consulting Payments will be made until fifteen (15) days have elapsed after
the date on which Company has received this Agreement signed by Long.  No
payments will be due and owing under this Agreement and Company will not be
obligated to purchase any shares of common stock owned by the Trustee if Long
cancels this Agreement as provided in this Section 7.  All Consulting Payments
shall be made by either personal delivery to Long or first class mail, postage
prepaid, to Long at the following address and shall be considered paid as of the
date of personal delivery or mailing, as the case may be:

 

 

William E. Long

 

 

 

 

 

 

 

 

8.                                       Long’s Covenant Not to Sue.  A
“covenant not to sue” is a legal term which means you promise not to file a
lawsuit in court or an arbitration. It is different from the Waiver and Release
of Claims contained in Section 7 above. Besides waiving and releasing the claims
covered by Section 7 above, Long further covenants and agrees not to sue the
Company or any other Releasee based on any claim released by Long under
Section 7 of this Agreement, except that this Agreement does not limit Long’s
right to file a charge of discrimination against the Company under ADEA or other
civil rights statute or to participate in an investigation or proceeding
conducted by the Equal Employment Opportunity Commission or other administrative
agency or to bring a lawsuit against the Company to challenge the validity of
this

 

8

--------------------------------------------------------------------------------


 

Agreement under the ADEA.  This Agreement does, however, waive and release
Long’s right to recover money or other individual relief under ADEA or any other
statute.

 

9.                                       Long’s Acknowledgments.  Long
acknowledges and agrees that (i) Long has been paid for all hours worked,
including overtime and vacation pay; (ii) Long has not suffered any on-the-job
injury for which he has not already filed a claim; and (iii) this Agreement
states fully all agreements, understandings, promises, and commitments as
between Long and Company relating to the termination of Long’s employment and
(iv) in deciding to sign this Agreement, Long has not relied on any
representations, statements, agreements, understandings, promises, or
commitments that are not expressly set forth in this Agreement.

 

10.                                 Agreement Not to Seek Future Employment. 
Long agrees he will not apply for employment or otherwise request to be
considered for employment with the Company or any other Releasee. Violation of
this provision alone shall be a lawful basis for denying reemployment in the
event Long does seek such reemployment. In the event the Company or any of the
Releasees hires Long, Long understands and agrees that the Company or the
Releasees will have automatic cause to terminate Long’s employment and that the
termination of Long’s employment shall not constitute a violation of any
federal, state, or local law, judicial decision, order, or regulation. Long
further agrees and acknowledges that he hereby voluntarily waives, releases,
discharges and acquits any such cause of action, if any.

 

11.                                 Arbitration.

 

(a)                                  Excepting only the claims identified in
Subparagraph (b) below, any and all disputes and claims arising out of or
relating to Long’s employment by the Company or Long’s consulting relationship
with the Company, including any disputes or claims relating to this Agreement,
that are not resolved by negotiation between the parties shall be submitted to
mediation administered by the American Arbitration Association (the “AAA”) by
one mediator under its Employment Arbitration Rules and Mediation Procedures in
effect at the time of filing of the demand for mediation. If the dispute or
claim is not resolved through mediation, then it shall be submitted exclusively
to final and binding arbitration administered by the AAA under its Employment
Arbitration Rules and Mediation Procedures in effect at the time of filing of
the demand for arbitration.

 

(b)                                 This arbitration agreement excludes only the
following matters:  (i) a claim for workers’ compensation benefits; (ii) a claim
for unemployment benefits; (iii) the right to file a charge of discrimination
with an administrative agency (except that any subsequent claim brought by Long
against the Company for individual relief pursuant to a right-to-sue letter is
covered by this agreement and must be arbitrated); and (iv) the right to file a
charge alleging any unfair labor practice under the NLRA. All other disputes and
claims between Long and the Company shall be arbitrated. In addition, any action
by Company to obtain injunctive relief for breach of Long’s confidentiality
obligations under Section 6 of this Agreement may be maintained in a court of
competent jurisdiction.

 

9

--------------------------------------------------------------------------------


 

(c)                                  A request for arbitration shall be filed in
writing with the AAA and a copy shall be provided to the other party. All
questions regarding the arbitrability of a dispute or claim (including all
claims that fraud or misrepresentation induced either party to sign this
arbitration agreement) will be resolved by the arbitrator. Unless the parties
agree otherwise in writing, there shall be one arbitrator. Arbitration shall be
held in Chicago, Illinois or such other place as the parties may mutually agree.
The arbitrator may grant any remedy or relief that a court of competent
jurisdiction would be authorized to award under applicable law. The decision or
award of the arbitrator shall be in writing and shall include the reasons for
the arbitrator’s decision. The decision of the arbitrator shall be final and
binding on both parties, and judgment upon the arbitral award may be entered in
any court of competent jurisdiction.

 

(d)                                 Unless otherwise provided by law, each party
shall pay its own expenses, including without limitation attorneys’ fees and
costs (including the cost of experts), except that the Company shall pay all of
the AAA filing and administrative fees and all of the fees of the arbitrator
assigned by the AAA to resolve the dispute or claim.

 

(e)                                  In the event that either party files, and
is allowed by the courts to prosecute, a court action on any dispute or claim,
then you and the Company also agree to waive the right to request a jury trial,
and we both understand and acknowledge that by signing this agreement, we are
both giving up any right to have any disputes or claims relating to your
employment decided in a trial by jury.

 

12.                                 Non-Assignment.  This Agreement is personal
to Long, and Long may not assign, transfer, or pledge this Agreement or any
rights or payments arising under this Agreement.

 

13.                                 Governing Law.  This Agreement shall be
governed by the laws of the State of Illinois, excluding its choice of laws
rules.

 

14.                                 Severability.  If any provision of this
Agreement is found by a tribunal of competent jurisdiction to be invalid or
unenforceable, in whole or in part, then that provision shall be deemed to be
modified or restricted in the manner necessary to render it valid and
enforceable, and this Agreement shall be construed and enforced to the maximum
extent permitted by law.

 

15.                                 Entire Agreement.  This Agreement is a
complete agreement and states fully all agreements, commitments, promises, and
understandings between Long and Company as to the separation of Long from
employment by Company. This Agreement supersedes any and all prior agreements,
whether oral or written, between Long and Company. Except as expressly provided
in this Agreement, Long is not entitled to any other or further compensation or
remuneration from Company.

 

[SIGNATURE PAGE FOLLOWS]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of December 20, 2007.

 

William E. Long

Company

 

 

 /s/ William E. Long

 

By:

 /s/ C. Kenneth Love

 

 

 

 

Its:

Chief Executive Officer

 

 

Date:

December 20, 2007

 

Date:

December  20, 2007

 

 

William E. Long, Trustee of the William E. Long Revocable Trust, as amended (the
“Trust”), hereby accepts and agrees to all provisions of this Agreement
applicable to the Trust, including without limitation the provisions of
Section 4 of this Agreement, on and as of the day and year set forth below:

 

 

 

William E. Long

Trustee of the William E. Long Revocable Trust, as amended

 

Date:

December 20, 2007

 

 

11

--------------------------------------------------------------------------------

 

 